United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, HUNTINGTOWN
POST OFFICE, Huntingtown, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0298
Issued: August 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 23, 2020 appellant filed a timely appeal from a November 24, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated June 25, 2020, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the November 24, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 21, 2017 appellant, then a 25-year-old sales, services, and distribution
associate, filed a traumatic injury claim (Form CA-1) alleging a left knee injury on November 21,
2017 when her left knee buckled as she exited her postal vehicle and she fell to the ground while
in the performance of duty. She stopped work on November 24, 2017, but returned to limitedduty work on a full-time basis in December 2017. OWCP accepted appellant’s claim for complex
tears of the medial and lateral menisci of the left knee and on March 30, 2018 she stopped work
and underwent OWCP-authorized left knee surgery, including anterior cruciate ligament
reconstruction, medial meniscal repair, and partial lateral meniscal debridement. OWCP paid
appellant wage-loss compensation for disability from work on the supplemental rolls commencing
March 30, 2018 and on the periodic rolls commencing February 3, 2019.
On November 9, 2019 appellant began working in a limited-duty position, which required
standing for one hour per day and walking for one and a half hours per day. She stopped work on
November 18, 2019 and filed a notice of recurrence (Form CA-2a) on December 6, 2019, alleging
that she sustained a recurrence of disability on November 18, 2019 due to her November 21, 2017
employment injury.3
In a December 12, 2019 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim. It afforded her 30 days to respond.
In response, appellant submitted statements regarding the progression of her left leg
symptoms. She also submitted a December 4, 2019 report from Dr. Easton Manderson, a Boardcertified orthopedic surgeon, who indicated that he had been treating appellant for left knee pain
and that she had been unable to return to work for the period November 19 through 22, 2019.
Dr. Manderson advised that appellant could not lift more than 20 pounds. In a separate
December 4, 2019 report, he noted that appellant would not be able to work for the period
December 4 through 16, 2019 and could not lift more than 20 pounds.
In a December 18, 2019 report, Dr. Manderson indicated that appellant had been under his
care for a complex tear of the medial meniscus and noted that she was allowed to return to work
on January 3, 2020, but could not engage in bending, prolonged standing, or lifting more than 20
pounds. He indicated, “[p]lease allow patient to work light status due to knee pain.” In an undated
report, Dr. Manderson advised that appellant had been unable to work for the period January 3
through 24, 2020 and indicated that she could only perform light-duty work due to knee pain.
Dr. Christopher K. Riley, a Board-certified family practitioner, noted in a January 15, 2020
report, that appellant indicated that she continued to experience complications from her left knee
surgery. He diagnosed lower back nerve impingement, neuropathy, and patellofemoral symptoms.
On a “patient active problem list” Dr. Riley listed the conditions of current left knee meniscus tear
and left knee anterior cruciate ligament tear. In a partially legible February 7, 2020 report, Dr. Eric
Yakish, a Board-certified orthopedic surgeon, diagnosed: status post left knee surgery with mild
increased signal and heterogeneity of the posterior medial meniscus; minimal hypertrophic
3
Appellant inadvertently indicated that she sustained a recurrence of disability on November 14, 2019, but she did
not actually stop work until November 18, 2019.

2

changes without significant cartilage thinning; slight lateral tibiofemoral cartilage heterogeneity;
and borderline joint effusion with mild edema at Hoffa’s fat pad and small inferior retropatellar
bursa. On February 10, 2020 he provided the same diagnoses. Appellant also submitted a partially
legible February 7, 2020 report from Dr. Eharuna Tychus, a Board-certified internist, who
indicated that appellant had recently been diagnosed with patellofemoral syndrome.
By decision dated February 19, 2020, OWCP denied appellant’s recurrence claim, finding
that she had not submitted sufficient medical evidence to demonstrate that her November 18, 2019
work stoppage was causally related to her accepted November 21, 2017 employment injury. It
explained that appellant did not establish that her disability was “due to a material
change/worsening” of her employment-related conditions.
In a February 27, 2020 letter, appellant requested that her claim be “upgraded” to include
acceptance of patellofemoral syndrome and nerve impingement. In a March 19, 2020 letter, she
requested reconsideration of OWCP’s February 19, 2020 decision. Appellant submitted an
October 29, 2019 report from Dr. Manderson who provided a clinical impression of torn medial
meniscus and indicated that appellant could perform light-duty work for six hours per day.
Dr. Manderson noted, “Once the cause of her present disabling pain is identified and properly
treated after proper rehabilitation she will be able to return to regular duty.” In an October30, 2019
report, he recommended work restrictions, including lifting no more than 20 pounds. On
February 11, 2020 Dr. Manderson indicated that appellant could perform light-duty work with
restrictions including lifting no more than 20 pounds. In a February 13, 2020 report, Dr. Carl
Cappelletti, a physical medicine and rehabilitation physician, indicated that he administered a
steroid injection in appellant’s left knee at the Hoffa’s fat pad.
By decision dated June 25, 2020, OWCP denied modification of its February 19, 2020
decision. It also found that appellant had not met her burden of proof to expand the acceptance of
her claim to include the additional conditions of patellofemoral syndrome and nerve impingement.
On November 17, 2020 appellant requested reconsideration of the June 25, 2020 decision.
In a November 17, 2020 statement, she again argued that her claim should be “upgrade[d]” to
include the acceptance of patellofemoral syndrome and nerve impingement.
Appellant submitted several job position descriptions from 2019 and 2020 with related
offer letters, a January 22, 2019 administrative document concerning her medication regimen and
upcoming medical appointments, a March 19, 2020 letter regarding her attempts to obtain medical
documentation, an October 26, 2020 letter regarding vocational rehabilitation placement, a
document containing brief summaries of Board cases concerning the termination of compensation,
a portion of a document discussing federal health benefits, and several letters concerning the
progress of her reconsideration request. She also submitted an unsigned July 24, 2020 letter from
an unidentified healthcare provider noting appellant’s history of injury and that her symptoms were
aggravated during the period November 9 to December 4, 2020.
By decision dated November 24, 2020, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record9 and the submission of evidence or argument, which
does not address the particular issue involved does not constitute a basis for reopening a case.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant neither established that OWCP erroneously applied or interpreted a specific
point of law, nor did she advance a relevant legal argument not previously considered by OWCP.
In a November 17, 2020 statement, appellant argued that her claim should be “upgrade[d]” to
4

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); V.P., Docket No. 17-1287 (issued
October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see M.S., Docket No. 18-1041 (issued October 25, 2018); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
6
20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2020).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.608(a); see D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., 59 ECAB 231 (2007).

8

20 C.F.R. § 10.608(b); see T.V., Docket No. 19-1504 (issued January 23, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
9

N.L., Docket No. 18-1575 (issued April 3, 2019); Eugene F. Butler, 36 ECAB 393, 398 (1984).

10

M.K., Docket No. 18-1623 (issued April 10, 2019); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

include the acceptance of patellofemoral syndrome and nerve impingement. However, OWCP had
previously considered and rejected this same argument when it previously denied appellant’s
claim. The Board has held that the submission of evidence or argument, which repeats or duplicates
evidence or argument already in the case record does not constitute a basis for reopening a case.11
Appellant also submitted a document containing brief summaries of Board cases concerning the
termination of compensation, but this document of general application would not be relevant to
the issues of the present case. The Board has held that the submission of evidence or argument,
which does not address the particular issue involved, does not constitute a basis for reopening a
case.12
Accordingly, the Board finds that appellant is not entitled to a review of the merits based
on either the first or second requirement under 20 C.F.R. § 10.606(b)(3).
On reconsideration appellant also did not submit probative medical evidence despite the
fact that the underlying issues of this case, recurrence of disability and expansion of the accepted
conditions, are medical in nature. She submitted an unsigned July 24, 2020 letter from an
unidentified healthcare provider, but this document does not constitute medical evidence under
FECA as there is no indication that the author is a physician.13 Appellant also submitted other
documents, including several job position descriptions from 2019 and 2020 with related offer
letters, a January 22, 2019 administrative document concerning her medication regimen and
upcoming medical appointments, a March 19, 2020 letter regarding her attempts to obtain medical
documentation, an October 26, 2020 letter regarding vocational rehabilitation placement, a portion
of a document discussing federal health benefits, and several letters concerning the progress of her
reconsideration request. These documents also are not relevant to the underlying issues of the case
and, thus, would not require reopening of appellant’s case for merit review. As noted above, the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.14 Therefore, appellant also failed to satisfy the third
requirement under 20 C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

11

See supra note 9.

12

See supra note 10.

13
See S.D., Docket No. 21-0292 (issued June 29, 2021); C.B., Docket No. 09-2027 (issued May 12, 2010) (a
medical report may not be considered as probative medical evidence if there is no indication that the person completing
the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not
constitute probative medical evidence); Merton J. Sills, 39 ECAB 572, 575 (1988).
14

See supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

